—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about September 3, 1997, which denied defendants-appellants’ cross motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion was properly denied on the ground that defendants-appellants failed to make a prima facie showing of entitlement to summary judgment as a matter of law (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853).
Concur— Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.